DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claimed filed December 11, 2020 have been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-4, 7-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youssef et al. (“Automated Measurement of the Angle of Progression in Labor: A Feasibility and Reliability Study”, hereinafter referred to as Youssef), in view of White et al. (US 2007/0238954, hereinafter referred to as White), Pelissier et al. (US 2017/0105701, hereinafter referred to as Pelissier) and Walle-Jensen et al. (US 2017/0124768).
Regarding claim 1, Youssef discloses a method for obtaining a head progression measurement using an ultrasound imaging system (“we provide data on a novel automated technique for the assessment of the AoP [Angle of Progression] in labor by two-dimensional ultrasound” (Introduction, fourth paragraph)), the method comprising: accessing, from a memory (inherent that there would be a memory as the same images are undergoing multiple different to measure the AoP will be described as the manual technique in this paper.” (Materials and Methods, third paragraph), fig. 2a, and Table 1 Operator 1 (Manual)); obtaining a second head progression measurement from the image frame (“Operator 1 then used the automated technique to measure AoP" (Materials and methods, third paragraph), fig. 2b, and Table 1 Operator 1 (Automated), wherein the automated technique creates a second head progression measurement); and displaying the second head progression measurement on the display screen (fig. 2b shows image including measurement of AoP using the automated technique, and this image is inherently displayed on a screen). The acquired ultrasound images comprise a live image stream during labor, as from at least the second paragraph of the Introduction.
Youssef does not disclose comparing the live image to the reference image frame; a similarity metric between the reference image and the live image; and selecting an image frame from the live image after aligning the second scan plane with the first scan plane. 
However, White, also in the field of comparing ultrasonic images, does teach comparing the live image to the reference image frame (“a data image can be compared to a plurality of images of the reference image loop” [0037] wherein the organ of interest is displaying live on the ultrasound monitor during cine clip capture [0153] and “the data set typically refers to a series of sequential images composed as a image loop, or cine clip” [0035]); a similarity metric (“difference error” [0107]) between the reference image and the live image (comparison process 
Youssef as modified by White does not disclose displaying both the live image and the reference image frame on the display screen at the same time, where the reference image frame is superimposed over the live image; adjusting a position of the ultrasound probe based on said comparing the live image to the reference image frame to align the second scan plane with the first scan plane. 
However, Pelissier, also in the field of comparing ultrasonic images, does teach displaying both the live image and the reference image frame on the display screen at the same time, where the reference image frame is superimposed over the live image (“For example, the frozen reference image could be displayed adjacent to the live ultrasound image, or overlaid with a transparency on display 102a so that the local user can try to adjust the position of probe 103 to match” [0137], wherein the frozen image, in this case, is effectively a reference image); so that the local user can try to adjust the position of probe 103 to match” [0137], wherein the frozen image, in this case, is effectively a reference image). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate displaying both the live image and reference image at the same time in order to verify that the live image is being acquired is of the same region of the reference image, which would aid in comparing the fetus’s movements at the start of labor to the current time and to incorporate a graphical indicator of the similarity metric between the live image and reference image in order to very easily see how similar two images are.
Modified Youssef does not disclose displaying a graphical indicator representing a similarity metric between the reference image and the live image, wherein the graphical indicator includes displaying a first color when the similarity metric exceeds a threshold and displaying a second color that is different from the first color when the similarity metric is below threshold. 
However, Walle-Jensen, also in the field of medical imaging, does teach displaying a graphical indicator representing a similarity metric (“the dotted double arrow indicating the misalignment” [0109]) between the reference image (“alignment reference image” [0109]) and the live image (“live video data” [0109]. More specifically, as seen in fig. 2, the reference image is seen with a white solid arrow pointing to a point in the reference image and this is an overlay with the live image which has a patterned arrow to the same point in the live video image data. The dashed arrow in fig. 2 served as a graphical indicator to indicate the misalignment or lack of calculating a similarity score by comparing the live data and the alignment reference image, and determining whether the similarity score is above a predefined threshold” [0109]), wherein the graphical indicator (“an alignment indicator may be provided to the user with regard to an acceptable range of overlap between the alignment reference image and the video image data during the alignment. For example, a boundary or a marker such as a bounding rectangle… may be generated and displayed to the user relating to one of or both the alignment reference image or a portion thereof and the video image data within which the video image data must be aligned with the alignment reference image. An example of a boundary rectangle is shown by the white rectangle with rounded corners in FIG. 2. In some embodiments, when an acceptable overlap of bounding rectangles is detected, the application can automatically change the color of the ghosted reference image to indicate to the user that the live video is now sufficiently aligned with the reference image (e.g., within an acceptable degree of alignment)” [0112]) includes displaying a first color when the similarity metric exceeds a threshold (“after a suitable alignment range is achieved, the reference image may turn green” [0112]) and displaying a second color that is different from the first color when the similarity metric is below threshold (“For example, the ghosted reference image may be shown in red when the live video is misaligned with the reference image” [0112]) (“Once both shapes overlap within a pre-defined tolerance threshold (e.g., alignment range), feedback (e.g., visual, sound, tactile) can be generated for the user to indicate that the alignment has been achieved and that further adjustment is not necessary” [0112]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a graphical indicator 
Regarding claim 3, Youssef discloses the first head progression measurement comprises a first angle of progression measurement (as cited with respect to claim 1 pertaining to the manual technique (Materials and Methods, third paragraph), fig. 2a, and Table 1 Operator 1 (Manual)), and wherein the second head progression measurement comprises a second angle of progression measurement (as cited with respect to claim 1 pertaining to the automated technique (Materials and Methods, third paragraph), fig. 2a, and Table 1 Operator 1 (Manual)).
Regarding claim 4, Youssef further discloses overlaying an angle of progression indicator on the image frame displayed on the display screen (figs. 1d, 2a and 2b are an angle of progression indicator, consistent with the definition of Applicant’s angle of progression indicator in paragraph [0036] of the specification, as there is a line running along the long axis of the public symphysis and a second one extending from the most inferior portion of the pubic symphysis tangentially to the fetal skull contour (p. 295)).
Regarding claim 7, Pelissier further teaches selecting the image frame from the live image comprises pressing a freeze button (“In one example, the expert may operate a control that selects a frame of the video stream to freeze. The expert may then annotate the frozen frame. Selecting a frame to freeze may be done in real time, for example, by actuating a control when a desired frame is being shown” [0131]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a freeze button as this is a simple way to indicate approval or selection of an image frame when there are many frames being displayed. 
the data set typically refers to a series of sequential images composed as a image loop, or cine clip” [0035]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate an image processing algorithm to compare the live image and reference image to streamline the process of image comparison.
Regarding claim 9, White further teaches automatically selecting the image frame from the live image based on the similarity metric (“difference error” [0107]-[0108]) between the live image and the reference image frame (“the difference error is used to associate images in the reference set 101 with images in the data set 103. Optionally, a data set image is paired with a reference set image wherein the two images have the smallest difference error as compared to other possible data set image/reference set image combinations” [0108], wherein the data set is a live image as described with respect to claim 1). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate automatically selecting the image frame from the live image to streamline selection when there are many image frames.
Modified Youssef does not disclose selection of the live image frame when the similarity metric between the live image and the reference image frame exceeds the threshold. However, Walle-Jensen, also in the field of medical imaging, does teach selection of the live image frame when the similarity metric between the live image and the reference image frame exceeds the 
Regarding claim 11, Youssef further discloses obtaining the first angle of progression measurement and obtaining the second angle of progression measurement are both performed automatically by a processor (“Operator 1 then used the automated technique to measure AoP twice in order to assess intraobserver variability” (Materials and Method, 3rd paragraph), and Table 1 Operator 1 (automated, first measurement) and Operator 1 (automated, second measurement).
Regarding claim 12, Youssef discloses obtaining the first angle of progression measurement (fig. 2a and Table 1 Operator 1 (Manual) and obtaining the second angle of progression measurement (fig. 2b and Table 1 Operator 1 (Automated)). Youssef further discloses that these measurements could be performed semi-automatically ("the use of a semi-automated technique, where the sonographer would mark the central axis of the pubic symphysis on the screen, thus reducing the odds of an erroneous measurement” (Discussion, fifth paragraph)).
frozen reference image could be displayed adjacent to the live ultrasound image, or overlaid with a transparency on display 102a so that the local user can try to adjust the position of probe 103 to match” [0137]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to display the reference image at a lower opacity when the reference image is superimposed on the live image so that the clinician can easily see the live image underneath the reference image, and distinguish visually where these two images match and do not match.
Regarding claim 14, Pelissier further teaches the reference image frame is displayed in a different color than the live image ("the frozen [reference] image may be displayed together with a particular icon or symbol or overlaid with a particular color or the like” [0133]) when the reference image frame is superimposed on the live image (as cited with respect to claim 13). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the reference image as a different color than the live image so that the clinician can easily distinguish visually where these two images match and do not match.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youssef in view of White, Pelissier, and Walle-Jensen, as applied to claim 1, in further view of Eggebo et al. (“Intrapartum Sonography and Labor Progression”).
Modified Youssef does not disclose the first head progression measurement comprises a first distance, and wherein the second head progression measurement comprises a second distance. However, Eggebo, also in the field of fetal ultrasound, does teach that the first head .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youssef in view of White, Pelissier, and Walle-Jensen, as applied to claim 1, in further view of Bonnefous (US 6,159,151).
Regarding claim 5, White additionally teaches that the processor is further configured to display both the reference image frame and the image frame as part cine loops (“the exemplary invention uses two sets of images: a reference loop of image frames 101, and a post-injection data loop of image frames 103. The data loop 103 typically refers to a series of sequential frames organized as a cine clip” [0154]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the images in a cine loop for ease of viewing the images in a playback for the clinician.
Modified Youssef does not disclose displaying both the reference image frame and the image frame as part of a single cine loop. However, Bonnefous, also in the field of medical imaging analysis, does teach displaying both the reference image frame and the image frame as part of a single cine loop (as described in col. 9, lines 19-31, cine loop 3 is a single cine loop .

Claim 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youssef et al. (“Automated Measurement of the Angle of Progression in Labor: A Feasibility and Reliability Study”, hereinafter referred to as Youssef), in view of White et al. (US 2007/0238954, hereinafter referred to as White) and Walle-Jensen et al. (US 2017/0124768).
Regarding claim 15, Youssef discloses an ultrasound imaging system comprising: an ultrasound probe (“A transperineal, two-dimensional ultrasound scan was performed in the mid-sagittal plane using a portable machine (Voluson P8; GE Medical Systems, Zipf, Austria) equipped with a convex probe” (Materials and Methods, third paragraph)); a memory (inherent that there would be a memory as the same images are undergoing multiple different angle of progression measurements (Materials and Methods, third paragraph)); a display screen (inherent to the system as images are being shown, figs. 2a and 2b, for example); access a reference image frame (manual image, fig. 2a) from the memory (inherent as described above) that was acquired along a first scan plane, the reference image (manual image, fig. 2a) including an anatomical reference structure and a fetal head (pictured in 2a, as white areas on the ultrasound image, and fig. 1b demonstrates the pubic symphysis (PS) and the fetal skull (p. 295)); obtain a first head progression measurement (angle of progression (AOP)) from the reference image frame to measure the AoP will be described as the manual technique in this paper.” (Materials and Methods, third paragraph), fig. 2a, and Table 1 Operator 1 (Manual)); obtain a second head progression measurement from an image frame (“Operator 1 then used the automated technique to measure AoP" (Materials and methods, 3rd paragraph), fig. 2b, and Table 1 Operator 1 (Automated), wherein the automated technique creates a second head progression measurement); and display the second head progression measurement on the display screen (fig. 2b shows image including measurement of AoP using the automated technique, and this image is inherently displayed on a screen).  The acquired ultrasound images comprise a live image stream during labor, as from at least the second paragraph of the Introduction, with the probe disclosed in at least the third paragraph of the Materials and Methods. With this, the ultrasound examination procedure as disclosed in the third paragraph of the Materials and Methods would necessarily include an input device, a processor in electronic communication with the memory, the input device, and the display screen, as the imaging procedure is necessarily implemented with a computer. 
Youssef does not disclose the processor is configured to: access a reference image frame from the memory that was acquired along a first scan plane, the reference image frame including an anatomical reference structure and a fetal head; compare the live image frame to the reference image frame; a similarity metric between the reference image and the live image; and selecting an image frame from the live image. However, White, also in the field of comparing ultrasonic images, does teach the processor is configured to: access a reference image frame from the memory that was acquired along a first scan plane (the manipulations described in at least [0044] in which “the processing unit can comprise software or a computer readable medium having comparing reference set images to data set images” [0044], would necessitate accessing a reference image from memory); compare the live image frame to the reference image frame (“a data image can be compared to a plurality of images of the reference image loop” [0037] wherein the organ of interest is displaying live on the ultrasound monitor during cine clip capture [0153] and “the data set typically refers to a series of sequential images composed as a image loop, or cine clip” [0035]); a similarity metric (“difference error” [0107]) between the reference image and the live image (comparison process 105 takes place between each image in the reference set 101 and each image in the data set (live image)  wherein a difference error measurement is calculated for each pair of images and “difference error is a measure of the similarity of one image to another. The difference error can be computed using a sum of the absolute difference of intensity levels for corresponding pixels on the reference set image 102 and data set image 104 being compared” [0107]); and selecting an image frame from the live image (“The reference sets and data sets are then compared with each other to find the associated frames which are more similar” [0154], wherein the organ of interest is displaying live on the ultrasound monitor during cine clip capture [0153] and “the data set typically refers to a series of sequential images composed as a image loop, or cine clip” [0035]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate comparing the live image and reference image in order to verify that the live image is being acquired is of the same region of the reference image, to aid in comparing the fetus’s movements at the start of labor to the current time.
Modified Youssef does not disclose displaying both the live image and the reference image frame on the display screen at the same time, where the reference image frame is superimposed over the live image; displaying a graphical indicator representing a similarity calculating a similarity score by comparing the live data and the alignment reference image, and determining whether the similarity score is above a predefined threshold” [0109]), wherein the graphical indicator (“an alignment indicator may be provided to the user with regard to an acceptable range of overlap between the alignment reference image and the video image data during the alignment. For example, a boundary or a marker such as a bounding rectangle… may be generated and displayed to the user relating to one of or both the alignment reference image or a portion thereof and the video image data within which the video image data must be aligned with the alignment reference image. An 
Regarding claim 16, White further teaches the processor is configured to automatically select the image frame from the live image based on the similarity metric (“difference error” [0107]-[0108]) comparing the reference image frame to the live image (“the difference error is used to associate images in the reference set 101 with images in the data set 103. Optionally, a data set image is paired with a reference set image wherein the two images have the smallest difference error as compared to other possible data set image/reference set image combinations” [0108], wherein the data set is a live image as described with respect to claim 1). It would have 
Regarding claim 17, Youssef further discloses the processor is further configured to display a head progression indicator on the image frame displayed on the display screen (figs. 1d, 2a and 2b are an angle of progression indicator, consistent with the definition of Applicant’s angle of progression indicator in paragraph [0036] of the specification, as there is a line running along the long axis of the public symphysis and a second one extending from the most inferior portion of the pubic symphysis tangentially to the fetal skull contour (p. 295)).
Regarding claim 20, Youssef further discloses the first head progression measurement obtained by the processor comprises a first angle of progression measurement (as cited with respect to claim 15 pertaining to the “manual technique” which necessitates a processor to carry out “the 3-point-angle option on the ultrasound machine” (Materials and Methods, third paragraph), fig. 2a, and Table 1 Operator 1 (Manual)), and wherein the second head progression measurement obtained by the processor comprises a second angle of progression measurement (as cited with respect to claim 15 pertaining to the “automated technique” which necessitates a processor (Materials and Methods, third paragraph), fig. 2a, and Table 1 Operator 1 (Manual)).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youssef in view of White and Walle-Jensen, as applied to claim 15, in further view of Bonnefous (US 6,159,151).
Regarding claim 18, White further teaches that the processor is further configured to display both the reference image frame and the image frame as part cine loops (“the exemplary invention uses two sets of images: a reference loop of image frames 101, and a post-injection 
Modified Youssef does not disclose displaying both the reference image frame and the image frame as part of a single cine loop. However, Bonnefous, also in the field of medical imaging analysis, does teach displaying both the reference image frame and the image frame as part of a single cine loop (as described in col. 9, lines 19-31, cine loop 3 is a single cine loop comprised of images from cine loop 1 and cine loop 2 that were matches for each other, where the image from cine loop 1 is a reference image frame and the image from cine loop 2 is the image frame. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a single cine loop for ease of viewing as the clinician would already have the reference image frame and image frame in the same loop and would not need to view multiple loops at once.

Response to Arguments
Applicant sets forth on p. 7-9 that Walle-Jensen does not teach displaying a graphical indicator representing a similarity metric and instead shows the extent of spatial misalignment. This has been fully considered and found not persuasive. First, the claims do not define what a similarity metric is, and therefore do not exclude Walle-Jensen’s similarity metric. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). With this, as cited in the most recent office action, Walle-Jensen 
Applicant sets forth on p. 9 that the combination of references cited for claim 1 do not disclose the added limitation of “wherein the graphical indicator includes displaying a first color when the similarity metric exceeds a threshold and displaying a second color that is different from the first color when the similarity metric is below the threshold”. This has been fully considered and found not persuasive. As detailed in the art rejections below, Walle-Jensen discloses this limitation in at least paragraph [0112] that describes a green indicator when the pre-defined threshold (alignment range) is reached and red indicator when the pre-defined threshold (alignment range) is not reached.
Applicant sets forth on p. 9-10 that dependent claims 2-5, 7-9, and 11-14 should be allowable for the same reasons of claim 1. This has been fully considered and found not persuasive as claim 1 is not allowable over the art, as described above.
Applicant sets forth on p. 10-11 that independent claim 15 which has been amended in the same way as claim 1 is allowable over the art. However, as described above, Walle-Jensen discloses this limitation in at least paragraph [0112] that describes a green indicator when the pre-defined threshold (alignment range) is reached and red indicator when the pre-defined threshold (alignment range) is not reached, and therefore the claim is not allowable over the art.
Applicant sets forth on p. 10-11 that dependent claims 16-18 and 20 should be allowable for the same reasons of claim 15. This has been fully considered and found not persuasive as claim 15 is not allowable over the art, as described above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN K. MCGOUGH whose telephone number is (571)272-8564.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JILLIAN K. MCGOUGH/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793